      Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 1 of 21




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 KIMBERLY MOFFATT JONES,

                          Plaintiff,
                                                     MEMORANDUM AND ORDER
             - against -
                                                      19 Civ. 3041 (NRB)
 PONANT USA LLC,

                     Defendant.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


      Ponant USA LLC (“Ponant”) moves to dismiss the first amended

complaint of Kimberly Moffatt Jones.              The Court grants Ponant’s

motion for the reasons stated herein.

                                    BACKGROUND

      Compagnie du Ponant SAS (“CDP”) is a French cruise ship

operator that owns the luxury cruise ship Le Soléal.             Ponant is a

subsidiary   of    CDP   and    a   Delaware     limited   liability   company

headquartered in New York City.

      On August 24, 2018, Jones made a reservation with Ponant for

a cruise on Le Soléal.         Christopher B. Kende (“Kende Decl.”), Ex.

C at 2.   The reservation, which Jones made through Kevin Swingle,

a travel agent affiliated with American Express, was for Jones and

her   daughter    to   sail    round-trip   from    Ushuaia,   Argentina    to

Antarctica from December 20, 2018 through January 5, 2019.               Kende

Decl., Ex. C at 2.       After Swingle made the reservation for Jones,


                                        1
     Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 2 of 21



Ponant sent him a brief email that attached an “option” for Jones

to purchase two tickets for the reserved cabin at the reserved

price.   Kende Decl., Ex. C at 2.       The option, which “guarantee[d]

[the] availability of the cabin and the price until 29 August

2018,” provided that Jones could buy the tickets by submitting a

$12,862.50 deposit on or before August 29 and paying the balance

of the $51,450 cost later.    See Kende Decl., Ex. C at 2, 5.

     Ponant’s email stated “[t]hanks for reading our General Sales

Terms & Conditions,” the emphasized part of which was a teal-

colored hyperlink to the General Terms and Conditions of Sale (the

“General Terms and Conditions”) that were in effect during the

events alleged in the amended complaint.        Kende Decl., Ex. C at 2

(emphasis in original).    The attached option, meanwhile, provided

that “[p]ayment of deposit by customer means acceptance of the

full General [I]nformation & Terms and Conditions. When the cruise

is purchased via a travel agency or any other intermediate, the

travel agency or intermediate is deemed to have the acceptance

from his client of the full General [I]nformation & Terms and

Conditions when he confirms the booking to Ponant.”         Kende Decl.,

Ex. C at 6.   The option also stated that “[i]n certain situations

(see article 11.4 of the General Terms & Conditions) PONANT has

the right to change the route or ports of call or destination,

[or] to delay the journey or to terminate it . . ., even if this

results in an increase or a shortening of the duration of the

                                    2
      Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 3 of 21



program.”     Kende Decl., Ex. C at 10 (emphasis in original).

     The    General   Terms   and   Conditions    provided   that   “[t]his

Contract is governed by French law,” Kende Decl., Ex. A § 16.1,

and included a forum-selection clause stating that “[o]nly the

courts in the area of the Marseille District Court, France, have

jurisdiction to hear any proceedings initiated against CDP, its

employees, subsidiaries, or sub-contractors, even in the event

that third parties are involved,” Kende Decl., Ex. A § 16.2 (the

“Forum-Selection Clause”).

     Jones paid the $12,862.50 initial deposit on the same day

that Ponant emailed Swingle, Kende Decl., Ex. D at 2, and the

balance of the $51,450 cost on September 12, 2018, Kende Decl.,

Ex. C at 4.    She thereafter reserved and purchased tickets for her

two sons, one of whom is autistic, to join her and her daughter on

the cruise.     Kende Decl., Exs. F, G, N.        Whereas Jones reserved

and purchased the tickets for her and her daughter through Swingle,

she reserved and purchased the tickets for her sons through Heather

Loss, a travel agent with Largay Travel.            See First Am. Compl.

(“FAC”) ¶ 11; see also, e.g., Kende Decl., Exs. G, H, I.

     The first amended complaint alleges that Jones chartered a

private jet to fly her, her three children, and her autistic son’s

therapist round-trip from California to the cruise’s port of

embarkation in Ushuaia, Argentina because her autistic son is

unable to fly commercially.         FAC ¶ 12.    Jones allegedly informed

                                      3
        Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 4 of 21



Ponant that she had chartered the private flight and why she had

done so.     FAC ¶ 13.

        On November 16, 2018, Ponant issued a notice that Le Soléal

had “suffered a technical incident as she was sailing through

[Chile], and one of her propellers was damaged.”          Kende Decl., Ex.

K.     The notice described the damage as “not serious,” and stated

that Le Soléal “will be taken out of service temporarily to assess

the damage and carry out any necessary repairs.               To date, the

cruise line plans to cancel one cruise: the one that was due to

depart Ushuaia on 20 November 2018.”         Kende Decl., Ex. K.

        Around the same time, “Ponant represented to Ms. Jones, by

way of Ms. Loss, that the [c]ruise was to embark from Concepcion,

Chile, not from Ushuaia, Argentina,” FAC ¶ 15, and “that the reason

for the [r]erouted [c]ruise was that the Le Soleal [sic] had been

in a minor accident (the ‘Minor Accident Misrepresentation’),” FAC

¶ 16.    Ponant also allegedly explained “that the accident did not

lead to major damage, the repairs that needed to be made were not

serious, that all of the repairs had already been made, and ensured

. . . Jones’ embarkment [sic] on the [c]ruise within a reasonable

time     frame   under    the    circumstances     (the   ‘Minor    Repairs

Misrepresentations[,]’ [and, together with the Minor Accident

Misrepresentation,] the ‘Ponant Misrepresentations’).”             FAC ¶ 17.

Jones changed her flight’s itinerary accordingly.           See FAC ¶ 18.

        Ponant also requested that Jones execute sworn statements on

                                      4
      Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 5 of 21



behalf of herself and each of her children attesting that the

signatory had “read, understood and . . . accept[ed] all the

general and particular terms and conditions of sale as well as the

specific    information     published       in   the    PONANT    brochure

corresponding to my cruise.”       Kende Decl., Ex. F.     Jones executed

the sworn statements on November 28, 2018, nearly one month before

the cruise’s scheduled embarkation.         Kende Decl., Ex. F.

     The first amended complaint alleges that after Jones and her

family arrived in Concepcion, Chile, Le Soléal’s captain told Jones

that the cruise’s departure was delayed until the next day.             FAC

¶¶ 18-19.   That evening, however, the captain allegedly “admitted”

to Jones that the “real reason” for the delay was a “major problem

of the propeller of the Le Soleal [sic] being broken” in the

November incident.     FAC ¶ 20.     The captain allegedly told Jones

that Le Soléal would nonetheless “generally be ready to embark”

the next day after a sea trial in the morning.          FAC ¶ 24.

     The first amended complaint alleges that, on the next morning,

the captain informed Jones that there would be no sea trial because

the damaged propeller was still under repair.            FAC ¶ 25.     This

caused Jones to call the company through which she had chartered

her private flight, which said that it could pick up Jones and her

family in Concepcion that day, or that it could return to get them

in Ushuaia, Argentina on January 5.         FAC ¶ 26.    Jones decided to

leave with her family that day.          FAC ¶ 29.   Le Soléal sailed for

                                     5
     Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 6 of 21



Antarctica in the evening, and Ponant later refunded Jones the

full $125,028 cost of her cruise tickets. See ECF No. 22.

     On April 5, 2019, Jones filed a complaint against Ponant,

which she amended in August 2019 in response to Ponant filing a

pre-motion letter stating the bases on which it sought leave to

move to dismiss the complaint. The first amended complaint asserts

claims for intentional and negligent misrepresentation on the

theory that Ponant made the alleged Ponant Misrepresentations in

an effort to defraud Jones, and that her reliance on the alleged

Ponant Misrepresentations led her to suffer losses in the form of

paying $355,000 for private airfare.       FAC ¶¶ 39-55.        One of the

grounds on which Ponant sought leave to move to dismiss was that

the Forum-Selection Clause requires Jones to sue Ponant in France.

The Court requested initial briefing limited to that issue.

                              DISCUSSION

     Ponant moves to dismiss this action on the ground that the

Forum-Selection Clause renders venue “improper” in the Southern

District of New York. Fed. R. Civ. P. 12(b)(3).         A forum-selection

clause   cannot   render   venue   “improper”   under    Rule    12(b)(3),

however, because “[w]hether venue is . . . ‘improper’ depends

exclusively on whether the court . . . satisfies the requirement

of federal venue laws, and those provisions say nothing about a

forum-selection clause.”      Atl. Marine Const. Co. v. U.S. Dist.

Court for W. Dist. of Tx., 571 U.S. 49, 55 (2013).                Instead,

                                    6
           Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 7 of 21



“‘[t]he          appropriate   way   to   enforce    a     forum-selection   clause

pointing to a state or foreign forum is through the doctrine of

forum non conveniens,’ rather than Rule 12(b).”                        Martinez v.

Bloomberg LP, 740 F.3d 211, 216 (2d Cir. 2014) (quoting Atl. Marine

Const. Co., 571 U.S. at 61).              The Court therefore treats Ponant’s

motion to enforce the Forum-Selection Clause as a motion to dismiss

for forum non conveniens.            See, e.g., Fubon Ins. Co. Ltd. v. OHL

Int’l, No. 12 Civ. 5035 (RJS), 2014 WL 1383604, at *5 (S.D.N.Y.

Mar.       31,    2014)   (converting     motion    to    enforce   forum-selection

clause under Rule 12(b)(3) into motion to dismiss for forum non

conveniens).1

       Under the doctrine of forum non conveniens, “‘a valid forum-

selection clause should be given ‘controlling weight in all but

the most exceptional cases.’”             Atl. Marine Const. Co., 571 U.S. at

63 (internal alterations omitted) (quoting Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 33 (1988)).                    The Court “must consider,

first, whether the clause is valid and, second, whether public

interest factors nevertheless counsel against its enforcement.”

Midamines SPRL Ltd. v. KBC Bank NV, No. 12 Civ. 8089 (RJS), 2014

WL 1116875, at *3 (S.D.N.Y. Mar. 18, 2014) (citing Atl. Marine


       1While Atlantic Marine clarified that forum non conveniens is the proper
procedural mechanism for enforcing nonfederal forum-selection clauses, it did
not alter the legal principles governing the enforcement of such clauses, on
which principles both parties relied in their submissions. Accordingly, the
Court deems this motion ripe for resolution notwithstanding Ponant’s
misidentification of Rule 12(b)(3) as the proper procedural mechanism for
enforcing the Forum-Selection Clause.

                                            7
       Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 8 of 21



Const. Co., 571 U.S. at 62-63).

       Courts in the Second Circuit assess the validity of a forum-

selection clause pursuant to the four-part test set forth in

Phillips v. Audio Active Ltd., 494 F.3d 378, 383-84 (2d Cir. 2007).

The    Court   “ask[s]:   (1)    ‘whether      the     clause     was   reasonably

communicated to the party resisting enforcement’; (2) whether the

clause is ‘mandatory or permissive, i.e., . . . whether the parties

are required to bring any dispute to the designated forum or simply

permitted to do so’; and (3) ‘whether the claims and parties

involved in the suit are subject to the forum selection clause.’”

Martinez, 740 F.3d at 217 (emphasis deleted) (quoting Phillips,

494 F.3d at 383). “‘If the forum-selection clause was communicated

to the resisting party, has mandatory force and covers the claims

and    parties   involved   in    the       dispute,    it   is    presumptively

enforceable.’”    Id. (quoting Phillips, 494 F.3d at 383).                “A party

can overcome this presumption only by (4) ‘making a sufficiently

strong showing that enforcement would be unreasonable or unjust,

or that the clause was invalid for such reasons as fraud or

overreaching.’”     Id. (quoting Phillips, 494 F.3d at 383 (quoting

M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972))).

       If a forum-selection clause is valid, then the only remaining

inquiry is whether certain public interest considerations outweigh

its enforcement.     See Atl. Marine Const. Co., 571 U.S. at 62-64 &

n.6.    However, in light of the “controlling weight” afforded to

                                        8
        Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 9 of 21



valid    forum-selection    clauses,       public   interest    considerations

“will rarely defeat” a motion to dismiss for forum non conveniens

and a valid forum-selection clause “should control except in

unusual circumstances.”       Id. at 64.

      For the reasons stated below, the Court finds that the Forum-

Selection Clause is valid and that public interest considerations

do not outweigh its enforcement.

      I. Validity of the Forum-Selection Clause2

      1. Reasonable Communication

      The first step of the four-part test for whether the Forum-

Selection     Clause   is   valid    is     to   determine     whether   Ponant

“‘reasonably communicated’” it to Jones.              Martinez, 740 F.3d at

217 (emphasis deleted) (quoting Phillips, 494 F.3d at 383).

      As an initial matter, it is black-letter law that a travel

agent is deemed to be the agent of the passenger on whose behalf

he acts, and the passenger is accordingly charged with constructive



      2  Although Jones requests an evidentiary hearing, “to trigger an
evidentiary hearing, a party must submit evidence creating a genuine issue of
disputed fact that requires resolution by the Court.”      Zaltz v. JDATE, 952
F.Supp. 2d 439, 448 n.5 (E.D.N.Y. 2013) (declining to hold evidentiary hearing
where the defendant had submitted “thorough” evidence in support of enforcement
but the plaintiff had submitted “no[ne]”). While Ponant submitted a declaration
with its motion, its declaration merely supplied the Court with documents
integral to the complaint, for example Ponant’s email to Swingle, the sworn
statements that Jones executed on behalf of herself and her children, and the
General Terms and Conditions.     Jones, meanwhile, submitted no evidence, by
affidavit or otherwise. The Court accordingly concludes that an evidentiary
hearing is unwarranted in the circumstances of this case. Donnay USA Ltd. v.
Donnay Int’l S.A., 705 Fed. App’x 21, 26 n.4 (2d Cir. 2017) (“Where, as here,
a plaintiff adduces no evidence that places any material fact in dispute, it is
within a district court’s discretion to rely on pleadings and affidavits in
resolving a motion to dismiss based on a forum selection clause.”).

                                       9
     Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 10 of 21



knowledge of information in the travel agent’s possession.                       Lurie

v. Norwegian Cruise Lines, Ltd., 305 F.Supp. 2d 352, 360 n.1

(S.D.N.Y. 2004).      Courts therefore routinely deem forum-selection

clauses reasonably communicated to plaintiffs where the carrier

reasonably communicated its existence to the plaintiff’s travel

agent.   See, e.g., id. at 360 (finding reasonable communication

where the defendant cruise ship operator had “mailed [the terms

and conditions of passage] to the [plaintiffs’] travel agent”);

Santos   v.   Costa   Cruise     Lines,    Inc.,    91    F.Supp.       3d   372,   378

(E.D.N.Y. 2015) (deeming plaintiffs’ failure to receive terms of

passage “irrelevant” to whether the defendant cruise ship operator

reasonably    communicated       those    terms    to    them    because       “[their]

travel agent [had] received” the terms); Gomez v. Royal Caribbean

Cruise   Lines,   964    F.Supp.     47,      51   (D.P.R.      1997)    (concluding

defendant reasonably communicated the forum-selection clause to

the plaintiffs where their “travel agent, Andrea Travel, . . . was

informed of” it).       Were the law otherwise, passengers could skirt

the application of forum-selection clauses and other contractual

conditions of carriage by using travel agents to transact with

carriers.

     Ponant’s communications with Jones and her travel agents

demonstrate    that     Ponant     reasonably       communicated         the    Forum-




                                         10
      Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 11 of 21



Selection Clause to her.3         Ponant’s August 24 email to Swingle,

which attached the option for Jones to purchase tickets for the

cruise, stated “[t]hanks for reading our General Sales Terms &

Conditions,” the emphasized portion of which was a teal-colored

hyperlink to the General Terms and Conditions.              Kende Decl., Ex.

C at 2 (emphasis in original).             That conspicuous, teal-colored

hyperlink not only heralded important legal constraints between

Ponant and Jones should Jones have chosen to purchase the tickets,

but also made those constraints readily available for review.               Cf.

Starkey v. G Adventures, Inc., 796 F.3d 193, 197 (2d Cir. 2015)

(concluding     that    “a   hyperlink     and   language     advising     [the

plaintiff] to click on the hyperlink” may “be used to reasonably

communicate a forum selection clause.”).               Furthermore, in the

attached option, under its listing of the routing and account

numbers to which payment must be submitted in order to purchase


      3 Jones asks the Court to evaluate whether Ponant reasonably communicated
the Forum-Selection Clause to her based on the two-part test adopted in Ward v.
Cross Sound Ferry for whether a sea carrier has reasonably communicated
restrictions in a passenger ticket contract, which is a contract that “appear[s]
on a passenger ticket.” 273 F.3d 520, 522-23 (2d Cir. 2011) (applying the test
to a time limitation printed “on the reverse side of” a ferry ticket). Under
that test, the Court considers “(1) whether the physical characteristics of the
ticket itself reasonably communicated to the passenger the existence therein of
important terms and conditions that affected the passenger’s legal rights, and
(2) whether the circumstances surrounding the passenger’s purchase and
subsequent retention of the ticket/contract permitted the passenger to become
meaningfully informed of the contractual terms at stake.” Id. Ponant did not
use a passenger ticket contract to communicate the terms of Jones’ cruise to
her, however. It would therefore make little sense to determine whether Ponant
reasonably communicated those terms based on the “physical characteristics of
the ticket” and “the circumstances surrounding . . . retention of” the tickets
Ponant sent her on December 12.     Id.   Nevertheless, to the extent the two
considerations from Ward apply analogously to Ponant’s communications with
Jones, the Court considers them in its analysis.

                                      11
     Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 12 of 21



the tickets, there was a notice that “[p]ayment of deposit by

customer means acceptance of the full . . . Terms and Conditions.

When the cruise is purchased via a travel agency . . . the travel

agency . . . is deemed to have acceptance from his client of the

full . . . Terms and Conditions.” Kende Decl., Ex. C at 6 (emphasis

added).   The option further highlighted the significance of the

General Terms and Conditions with the boldface warning that under

“article 11.4 of the General Terms & Conditions” Ponant could alter

the voyage, including “to delay the journey or to terminate it.”

Id., Ex. C at 10 (emphasis in original).

     Jones, moreover, had ample opportunity to review the General

Terms and Conditions before purchasing the tickets and embarking

on the cruise.      See Ward, 273 F.3d at 525.        Ponant afforded Jones

five days to review the General Terms and Conditions before

requiring her to submit the initial deposit to purchase them.            Cf.

Ames v. Celebrity Cruises, Inc., No. 97 Civ. 65 (LAP), 1998 WL

427694,   at   *5   (S.D.N.Y.   July    29,   1998)    (finding   reasonable

communication where the plaintiffs possessed the terms of passage

for “two or three days” before their trip).                Three-and-a-half

months then elapsed between Jones paying the balance of the

purchase price and the cruise’s scheduled departure, which period

far surpasses what courts have deemed sufficient to afford a

meaningful opportunity for passengers to familiarize themselves

with the terms of passage.       See, e.g., Santos, 91 F.Supp. 3d at

                                       12
        Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 13 of 21



378 (finding reasonable communication where the defendant had

emailed the terms to the plaintiffs’ travel agent one month prior

to embarkation); Lurie, 305 F.Supp. 3d at 360-61 (same where the

defendant had mailed the contractual terms to the plaintiffs’

travel agent one month before departure).

      In fact, during that period, Ponant requested that Jones

execute sworn statements on behalf of herself and each of her

children     attesting     that   she        “ha[d]     read,   understood   and

accept[ed]” the terms governing her tickets, including General

Terms and Conditions,” which Jones executed on November 28, 2018,

almost an entire month before the cruise’s scheduled departure.

Kende Decl., Ex. F.

      In these circumstances, where Ponant underwent significant

efforts to communicate the terms of Jones’ passage to her, the

Court    finds    that   Ponant   reasonably          communicated   the   Forum-

Selection Clause to Jones.

      2. Mandatory or Permissive Forum-Selection Clause4

      The second step of the four-part test “requires [the Court]



      4 “In answering the interpretive questions posed by parts two and three

of the four-part framework [for determining whether a forum-selection clause is
valid] . . . [the Court] normally appl[ies] the body of law selected in an
otherwise valid choice-of-law clause.” Martinez, 740 F.3d at 217-18. Normally,
then, the Court would apply French law at the second and third steps of the
analysis because the General Terms and Conditions contain a French choice-of-
law clause. However, where, as here, neither party has “urged the application
of any specific element of the contractually chosen body of law to govern the
interpretation of the forum selection clause,” the Court “‘appl[ies] general
contract law principles and federal precedent to discern the meaning and scope
of the forum clause.’” Id. at 223 (quoting Phillips, 494 F.3d at 386).

                                        13
      Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 14 of 21



to classify the clause as mandatory or permissive, i.e., to decide

whether the parties are required to bring any dispute to the

designated forum or simply permitted to do so.”                  Phillips, 494

F.3d at 383 (emphasis deleted).            The inquiry “is one of contract

interpretation.”      Id. at 386.     Thus, a forum-selection clause is

mandatory if it uses “specific language of exclusion” to “confer[]

exclusive jurisdiction on the designated forum.”              Global Seafood

Inc. v. Bantry Bay Mussels Ltd., 659 F.3d 221, 225 (2d Cir. 2011)

(internal quotation marks omitted).

     The Forum-Selection Clause states that “[o]nly the courts in

the area of the Marseille District Court, France, have jurisdiction

to   hear    any   proceedings      initiated       against   CDP   [or   its]

subsidiaries.”     Kende Decl., Ex. A § 16.2 (emphasis added).               The

word “only” is specific language of exclusion that grants exclusive

jurisdiction to the courts in the area of the Marseille District

Court in France.      See Macsteel Int’l USA Corp. v. M/V Larch Arrow,

her engines, boiler, etc., 354 Fed. App’x 537, 539 (2d Cir. 2009)

(explaining    that    the   word   “only”     is    “specific    language   of

exclusion” sufficient to confer exclusive jurisdiction).                     The

Forum-Selection Clause is therefore mandatory, notwithstanding

that it does not vest jurisdiction in a particular court in

Marseille.     See, e.g., Phillips, 494 F.3d at 386 (enforcing a

forum-selection clause “lack[ed] the specificity of a particular

court or city” but nonetheless “reference[d] . . . a particular

                                      14
      Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 15 of 21



location,” namely, “England”).

     3. Claims and Parties Subject to the Forum-Selection Clause

     The third step of the four-part test asks whether the parties

and the claims       “are subject to the forum selection clause.”

Phillips, 494 F.3d at 383.        Neither party disputes that Jones is

subject to the Forum-Selection Clause, which also applies to Ponant

as it is a subsidiary of CDP.               See Kende Decl., Ex. A § 16.2

(applying    to    “proceedings    .        .   .   against   CDP     [or    its]

subsidiaries”).

     Jones’ intentional and negligent misrepresentation claims are

also subject to the Forum-Selection Clause.            “The scope of a forum

selection clause is not limited solely to claims for breach of the

contract that contains it.”       Cfirstclass Corp. v. Silverjet PLC,

560 F.Supp.2d 324, 329 (S.D.N.Y. 2008) (citing Roby v. Corp. of

Lloyd’s, 996 F.2d 1353, 1361 (2d Cir. 1993)).            Instead, “[w]hether

a   forum   selection    clause    encompasses        other   claims    depends

principally on how broadly the clauses are worded.”                 Id. (citing

Roby, 996 F.2d at 1361).

     The    Forum-Selection   Clause        could   hardly    be    worded   more

expansively.       Its vast scope, which reaches “any proceedings

against CDP [or its] subsidiaries,” is not limited to proceedings

based on specific types of claims and therefore plainly encompasses

this action.      See, e.g., Korean Press Agency, Inc. v. Yonhap News

Agency, 421 F.Supp. 2d 775, 781 (S.D.N.Y. 2006) (concluding that

                                       15
        Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 16 of 21



a forum-selection clause governing “any disputes aris[ing] between

‘A’ and ‘B’” included plaintiff’s tort claims). Indeed, the Forum-

Selection       Clause    is     considerably     broader    than     other   forum-

selection clauses that courts have found encompassed tort claims

such as the claims Jones asserts against Ponant.                    See, e.g., BMW

of N. Am. LLC v. M/V Courage, 254 F.Supp. 3d 591, 597-98 (S.D.N.Y.

2017) (concluding that forum-selection clause governing “‘[a]ny

dispute       arising    under    this    [Bill   of   Lading]’”    included   tort

claims); Cfirstclass Corp., 560 F.Supp. 2d at 329-30 (finding the

same    for    clause    governing       “all   disputes    arising   hereunder”);

Brennen v. Phyto-Riker Pharm., Ltd., No. 01 Civ. 11815 (DLC), 2002

WL 1349742, at *4-5 (S.D.N.Y. June 20, 2002) (holding the same for

clause governing any action “arising out of or relating to this

Agreement”).

       Jones nonetheless argues that her intentional and negligent

misrepresentation claims are not subject to the Forum-Selection

Clause because those claims are based on allegedly “fraudulent

communications, not conditions of cruise line carriage,” and do

not depend on her contractual relationship with Ponant.                   See Opp.

at 7.     But “‘a forum selection clause should not be defeated by

artful pleading of claims not based on the contract containing the

clause if those claims grow out of the contractual relationship,

or if the gist of those claims is a breach of that relationship.”

Cfirstclass Corp., 560 F.Supp. 2d at 330 (citing                        Anselmo v.

                                           16
     Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 17 of 21



Univision Station Grp., Inc., No. 92 Civ. 1471 (RLC), 1993 WL

17173, at *2 (S.D.N.Y. Jan. 15, 1993)).           Such is the case here as

the alleged Ponant Misrepresentations not only related to Ponant’s

contractual   right   to   reroute   or   delay    the   cruise,   but   also

concerned Le Soléal’s seaworthiness and thus Ponant’s ability to

perform under its contract with Jones.               See, e.g., Bluefire

Wireless, Inc. v. Cloud9 Mobile Commc’ns., Ltd., No. 09 Civ. 7268

(HB), 2009 WL 4907060, at *3 (S.D.N.Y. Dec. 21, 2009) (finding

that forum-selection clause included fraud claims because they

“appear[ed] to be inextricably intertwined with . . . [defendant’s]

performance under [the contract].”); U.S. Fid. & Guar. Co. v.

Petroleo Brasileiro S.A.-Petrobras, No. 98 Civ. 3099 (JGK), 2001

WL 300735, at *20 (S.D.N.Y. Mar. 27, 2001) (concluding the same

where the tort claims were “dependent on [and] derivative of the

contractual relationship”) (collecting cases).

     The Court accordingly finds that the parties to and the claims

asserted in this action are subject to the Forum-Selection Clause.

     4. Presumption of Enforceability

     At the fourth step of the four-part analysis, the Forum-

Selection Clause is presumptively enforceable, and Jones bears the

burden of rebutting that presumption.        Phillips, 494 F.3d at 383.

Jones “bears a heavy burden” in that regard.             New Moon Shipping

Co., Ltd. v. MAN B & W Diesel AG, 121 F.3d 24, 32 (2d Cir. 1997)

(citing M/S Bremen, 407 U.S. at 18).        Specifically, she can rebut

                                     17
        Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 18 of 21



the presumption of enforceability only by demonstrating that “‘(1)

[the Forum-Selection Clause’s] incorporation was the result of

fraud or overreaching; (2) the law to be applied in the selected

forum    is   fundamentally    unfair;       (3)   enforcement   contravenes   a

strong public policy of the forum in which suit is brought; or (4)

trial in the selected forum will be so difficult and inconvenient

that the plaintiff effectively will be deprived of [her] day in

court.’”      Donnay USA Ltd. v. Donnay Int’l S.A., 705 Fed. App’x 21,

24 (2d Cir. 2017) (quoting Martinez, 740 F.3d at 228).

     Jones does not contend that Ponant incorporated the Forum-

Selection Clause into the cruise ticket contract through fraud or

overreaching, or that it would be fundamentally unfair to litigate

under French law.        Nor does she assert that enforcing the Forum-

Selection Clause would controvert any public policy, or that trial

in Marseille would effectively deprive her of her day in court.

     She instead argues that the Court should not enforce the

Forum-Selection          Clause       because        it    is     “overbroad,”

“incomprehensible,” and was not the product of an arm’s length

negotiation between sophisticated businesses.               But she cites no

case in which a court declined to enforce a forum-selection clause

for overbreadth.         Moreover, “unequal bargaining power and prolix

language      do   not   constitute   the     ‘extraordinary     circumstances’

needed to invalidate a forum-selection clause.”                   Todorovic v.

Liquid Labs, Inc., No. 18 Civ. 1643 (JPO), 2018 WL 2209506, at *2

                                        18
     Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 19 of 21



(S.D.N.Y. May 14 2018) (quoting Atl. Marine Const. Co., 571 U.S.

at 62).    Courts therefore regularly enforce unnegotiated forum-

selection clauses where, as here, the litigation is between a

corporate cruise ship operator and a passenger.              See, e.g., Shute,

499 U.S. at 595; Effron v. Sun Line Cruises, Inc., 67 F.3d 7, 11

(2d Cir. 1995); Ames, 1998 WL 427694, at *7.

     Jones has thus failed to rebut the presumptive validity of

the Forum-Selection Clause.

     II. Public Interest Considerations

     Because the Forum-Selection Clause is valid, it must be

enforced    unless    public      interest     considerations     outweigh      its

enforcement.        Atl. Marine Const. Co., 571 U.S at 62.                   Public

interest considerations “include ‘the administrative difficulties

flowing    from   court    congestion;       the   local   interest     in   having

localized controversies decided at home; and the interest in having

the trial of a diversity case in a forum that is at home with the

law.’”    Id. at 62 n.6 (internal alteration omitted) (quoting Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)).                        Public

interest     considerations       are   distinct     from    private     interest

considerations, which “include ‘relative ease of access to sources

of proof; availability of compulsory process for attendance of

unwilling,    and    the   cost   of    obtaining    attendance    of    willing,

witnesses; possibility of view of premises, if view would be

appropriate to the action; and all other practical problems that

                                        19
     Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 20 of 21



make trial of a case easy, expeditious and inexpensive.’”              Id.

(quoting Piper Aircraft Co., 454 U.S. at 241 n.6).           The Supreme

Court has instructed that courts “should not consider arguments

about the parties’ private interests” when evaluating a motion to

dismiss for forum non conveniens, and that given the “controlling

weight” afforded to an otherwise valid forum-selection clause,

public interest considerations “will rarely defeat” a motion to

dismiss for forum non conveniens.       Id. at 64.     “[T]he practical

result is that forum-selection clauses should control except in

unusual circumstances.”    Id.

     Jones raises no public interest considerations militating

against enforcement of the Forum-Selection Clause.           She instead

protests that the alleged Ponant Misrepresentations were made in

the United States, the witnesses are located there, Ponant is a

U.S.-domiciled subsidiary of CDP, and Jones is a person rather

than a business.    These considerations merit no weight, however,

because they concern private, not public, interests.




                                   20
     Case 1:19-cv-03041-NRB Document 46 Filed 05/14/20 Page 21 of 21




                              CONCLUSION

     Ponant’s motion to dismiss is granted for the reasons stated

herein, and the case is dismissed without prejudice to refiling

abroad consistent with the Forum-Selection Clause.          The Clerk of

Court is respectfully directed to terminate any motions pending in

this case and to close it.

          SO ORDERED.

Dated:    New York, New York
          May 14, 2020

                                        ____________________________
                                            NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE




                                   21
